DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Device embodiment 2, figs. 22, 23, modification A1, fig. 4, and modification B1, fig. 14 (claims 17-25, 27-31, 34, and 35 readable thereon) in the reply filed on 6/10/2022 is acknowledged.  The traversal is on the ground(s) that claims 17-19, 24, 27-31, 34, 35 are generic to device embodiments 1 and 2, since this argument does not address the other modifications A and B, whether these claims are generic between two embodiments is immaterial.  Applicant further relies on the specification’s generic statements of the pixels and that they “may all include the light absorber” is a showing that the two device embodiments are not mutually exclusive.  This is not found persuasive because if these embodiments are obvious variants and are patentably indistinct species from each other, Applicant is to submit evidence or identify them to be obvious variants or clearly admit on the record that this is the case.  Since no such showing has been proffered, this argument is not found persuasive.  Applicant states modifications A1 and A2 being generic to claim 7, however, whether claim 7 is generic to either modification A, Applicant has not provided and evidence of these modification A to be indistinct so this argument is not found persuasive.  Applicant again states with respect to modification B that the specification recites that the protrusions and recesses may be arranged in various other shapes and since Applicant has not specifically pointed to the modifications B1 and B2 not being distinct, this argument is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 18, 20, 24, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 14 of U.S. Patent No. 11,038,148 to Kyoung et al. in view of Song et al. (US PGPub 2020/0266387; hereinafter “Song”).
Claim 1 of Kyoung teaches each and every limitation of claim 17, 24, and 31 except explicitly teaching a planarization layer disposed on the reflective layer, wherein the planarization layer comprises a light absorber configured to absorb the light of the second wavelength.
Song teaches (e.g. fig. 2) the formation of color filter layer (103, 203, 303) between a lower reflector (102, 202, 302) and the lower electrode (104, 204, 304).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the color filter within the micro cavity in order to have the predictable result of increasing the color purity of light emitted from each sub-pixel is increased and color gamut of the display panel increased (see paragraph 41 of Song).
Claims 2-7 of Kyoung collectively teaches the elements claimed in claims 18 and 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao (US PGPub 2009/0212696).
Re claim 17: Terao teaches (e.g. figs. 2A and 5) display apparatus comprising: a first pixel (pixel which emits green color light as shown in fig. 5; hereinafter “1P”) configured to emit light of a first wavelength (1P emits light of green color; hereinafter “1W”); and a second pixel (pixel which emits blue color light as shown in fig. 5; hereinafter “2P”) configured to emit light of a second wavelength (2P emits light of blue color; hereinafter “2W”) different from the first wavelength (1W), the first pixel (1P) comprises: a reflective layer (semi-transparent reflector 52; e.g. paragraph 54) comprising a phase modulation surface (surface of 52 reflects light and modulates phase since reflected light shifts the phase of the light by 180°); a planarization layer (green color conversion layer 40G; e.g. paragraph 86) disposed on the reflective layer (52); a first electrode (transparent electrode 22; e.g. paragraph 61) disposed on the planarization layer (40G); an organic emission layer (light-emitting layer 32 using organic material; e.g. paragraph 68) disposed on the first electrode (22) and configured to emit visible light (32 emits light such as blue-green color; e.g. paragraph 68) that comprises the light of the first wavelength (32 emits light such as blue-green color, therefore green color is the first wavelength 1W; e.g. paragraph 68) and the light of the second wavelength (32 emits light such as blue-green color, therefore blue color is the second wavelength 2W; e.g. paragraph 68) that is shorter than the first wavelength (1W); and a second electrode (non-transparent reflective layer 51; e.g. paragraph 54) disposed on the organic emission layer (32), wherein the reflective layer (52) and the second electrode (51) form a micro cavity (resonant cavity is made up by a pair of light non-transparent reflective layer and semi-transparent reflective layer ; e.g. paragraph 35) configured to resonate (resonant cavity color conversion for green light; e.g. paragraph 104) the light of the first wavelength (1W), and wherein the planarization layer (40G) comprises a light absorber configured to absorb (Alq3; e.g. paragraph 104) the light of the second wavelength (2W).

Claim(s) 17, 24, 27-31, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US PGPub 2020/0266387; hereinafter “Song”).
Re claim 17: Song teaches (e.g. fig. 2) display apparatus comprising: a first pixel (pixel which emits red color light from layers 202-209 as shown in fig. 2; hereinafter “1P”) configured to emit light of a first wavelength (1P emits light of red color; hereinafter “1W”); and a second pixel (pixel which emits red color light from layers 302-309 as shown in fig. 2; hereinafter “2P”) configured to emit light of a second wavelength (2P emits light of blue color; hereinafter “2W”) different from the first wavelength (1W), the first pixel (1P) comprises: a reflective layer (reflection layer 202; e.g. paragraph 33) comprising a phase modulation surface (surface of 202 reflects light and modulates phase since reflected light shifts the phase of the light by 180°); a planarization layer (red color filter layer 203; e.g. paragraph 41) disposed on the reflective layer (202); a first electrode (transparent electrode 204; e.g. paragraphs 28 and 36) disposed on the planarization layer (202); an organic emission layer (light-emitting layer 205 using organic material emits white light; e.g. paragraphs 59 and 3) disposed on the first electrode (204) and configured to emit visible light (light-emitting layer 205 using organic material emits white light; e.g. paragraphs 59 and 3) that comprises the light of the first wavelength (205 emits white light, therefore red color wavelengths of first wavelength 1W are emitted; e.g. paragraph 59) and the light of the second wavelength (205 emits white light, therefore blue color wavelengths of second wavelength 2W are emitted; e.g. paragraph 59) that is shorter than the first wavelength (1W); and a second electrode (second electrode 206 is a half-transmissive and half-reflective electrode layer; e.g. paragraphs 35 and 28) disposed on the organic emission layer (205), wherein the reflective layer (202) and the second electrode (206) form a micro cavity (micro-cavity is formed between reflection layer 202 and second electrode 206; e.g. paragraph 34) configured to resonate (resonant cavity color for stationary wave for red light; e.g. paragraph 46) the light of the first wavelength (1W), and wherein the planarization layer (203) comprises a light absorber (first color filter 203 is the same color of the sub-pixel color; e.g. paragraph 32) configured to absorb the light of the second wavelength (2W).
Re claim 24: Song teaches the display apparatus of claim 17, wherein the second pixel (2P) comprises: a reflective layer (302) comprising a flat surface (302 is flat); a planarization layer (303) disposed on the reflective layer (302) of the second pixel (2P); a first electrode (304) disposed on the planarization layer (303) of the second pixel (2P); an organic emission layer (305) disposed on the first electrode (304) of the second pixel (2P) and configured to emit the visible light (305 emits white light; e.g. paragraph 59) that comprises the light of the first wavelength (1W) and the light of the second wavelength (2W); and a second electrode (306) disposed on the organic emission layer (305) of the second pixel (2P), wherein the reflective layer (302) of the second pixel (2P) and the second electrode (306) of the second pixel (2P) form a micro cavity (micro-cavity is formed between reflection layer 302 and second electrode 306; e.g. paragraph 49 configured to resonate (resonant cavity color for stationary wave for blue light; e.g. paragraph 50) the light of the second wavelength (2W).
Re claim 27: Song teaches the display apparatus of claim 24, wherein the reflective layer (202) of the first pixel (1P) and the reflective layer (302) of the second pixel (2P) extend continuously (202 and 302 each extend in a continuous fashion and is not discontinuous).
Re claim 28: Song teaches the display apparatus of claim 24, wherein the planarization layer (203) of the first pixel (1P) and the planarization layer (303) of the second pixel (2P) extend continuously (203 and 303 each extend in a continuous fashion and is not discontinuous).
Re claim 29: Song teaches the display apparatus of claim 24, wherein a physical thickness of the first pixel (1P) and a physical thickness of the second pixel (2P) are same (204-206, 304-306 are the same thickness).
Re claim 30: Song teaches the display apparatus of claim 24, wherein the visible light is white light (white light; e.g. paragraph 59), the light of the first wavelength (1W) comprises red light (1W is red light) or green light, and the light of the second wavelength (2W is blue light) comprises blue light.
Re claim 31: Song teaches the display apparatus of claim 17, further comprising: a third pixel (pixel which emits green color light from layers 102-109 as shown in fig. 2; hereinafter “3P”) configured to emit light of a third wavelength (3P emits light of red color; hereinafter “3W”) different from the first wavelength (1W) and the second wavelength (2W), respectively, the third pixel (3P) comprises: a reflective layer (reflection layer 102; e.g. paragraph 33) comprising a phase modulation surface (surface of 102 reflects light and modulates phase since reflected light shifts the phase of the light by 180°); a planarization layer (103) disposed on the reflective layer (102) of the third pixel (3P); a first electrode (104) disposed on the planarization layer (103) of the third pixel (3P); an organic emission layer (105) disposed on the first electrode (104) of the third pixel (3P) and configured to emit the visible light (light-emitting layer 105 using organic material emits white light; e.g. paragraphs 59 and 3) that comprises the light of the first wavelength (1W), the light of the second wavelength (2W), and the light of the third wavelength (3W); and a second electrode (106) disposed on the organic emission layer (105) of the third pixel (3P), wherein the reflective layer (102) of the third pixel (3P) and the second electrode (106) of the third pixel (3P) form a micro cavity (micro-cavity is formed between reflection layer 102 and second electrode 106; e.g. paragraph 34) configured to resonate (resonant cavity color for stationary wave for green light; e.g. paragraph 42) the light of the third wavelength (3W).
Re claim 34: Song teaches the display apparatus of claim 31, wherein a physical thickness of the first pixel (1P), a physical thickness of the second pixel (2P), and a physical thickness of the third pixel (3P) are same (104-106, 204-206, 304-306 are the same thickness).
Re claim 35: Song teaches the display apparatus of claim 31, wherein the visible light is white light (white light; e.g. paragraph 59), the light of the first wavelength (1W) comprises red light (1W is red light), the light of the second wavelength (2W) comprises blue light (2W is blue light), and the light of the third wavelength (3W) comprises green light (3W is green light).

Allowable Subject Matter
Claims 18-23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2010/0052524 to Kinoshita and US PGPub 2010/0001637 to Satou discloses display apparatuses which vary cavity length depending on color emission for each sub-pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822